United States Court of Appeals
                      For the First Circuit


No. 17-1108

        IN RE: LAC-MÉGANTIC TRAIN DERAILMENT LITIGATION



 ANNICK ROY, as special administrator of the estate of Jean-Guy
 Veilleux, deceased, individually and as next friend of minor,
                         F.R.V., ET AL.,

                      Plaintiffs, Appellants,

                                v.

               CANADIAN PACIFIC RAILWAY COMPANY,

                       Defendant, Appellee,

   SOO LINE RAILROAD COMPANY, d/b/a Canadian Pacific Railway;
   DELAWARE AND HUDSON RAILROAD COMPANY INC., d/b/a Canadian
     Pacific Railway; DAKOTA MINNESOTA AND EASTERN RAILROAD
   CORPORATION, d/b/a Canadian Pacific Railway; and CANADIAN
                    PACIFIC RAILWAY LIMITED,

                       Putative Defendants.


                           ERRATA SHEET

         The opinion of this Court issued on June 2, 2021, is

amended as follows:

         On page 7, lines 7-8, replace "First Circuit Local Rule

27(c)" with "First Circuit Local Rule 27.0(c)".